Title: From George Washington to George Clinton, 23 November 1795
From: Washington, George
To: Clinton, George


          
            dear Sir,
            Philadelphia 23d Novr 1795.
          
          Your favor of the 17th instt has been duly received. My enquiries after your health have been constant—and my concern for the ill-state of it—has been sincere.
          I beg you will not suffer the business, in which I am jointly interested, give you a moments concern; for I can assure you it has never occupied a thought of mine. But in order to make the transacting of it as easy to yourself, and as convenient to others as the case is susceptible of, I will empower you to act for me in the same manner you do for yourself, if there is no incompatibility in it—and I see none. And as you know what kind of an instrument is necessary to vest a power adapted to the nature of the case I will execute & return to you any one you may draw or have drawn & forwarded to me, and with the number of witnesses to it you shall advise. I pray you to present me respectfully to Mrs Clinton & the family, in which Mrs Washington unites, and that you would believe me to be, as I really am Dr Sir—Yr Obedt & Affecte Servt
          
            Go: Washington
          
        